Opinion of the Court by
Judge Williams :
We do not regard the judgment of the circuit court, rendered October 24th, 1863, as such a final judgment as deprived the court of the power to complete the settlement of the estate of the intestate. It was only final so far as it confirmed the master’s report and directed the judgment of certain amounts upon certain enumerated claims. The master’s report shows upon its face that assets of the estate of the intestate still remained uncollected, and it was proper for the court to retain control of all questions that could properly arise in such proceedings between the creditors, heirs and personal representative of the intestate.
Wherefore, the judgment of July 21st, 1868, is reversed, and the *546cause remanded, with instructions to complete the adjudication o£ *11. issues properly before the court.

Thompson, for appellant.


James, Hardin & Hardin, for appellee.